Exhibit 21.1 GERBER SCIENTIFIC, INC. SUBSIDIARIES OF THE COMPANY Subsidiary State or Jurisdiction of Incorporation or Organization Gerber Scientific International, Inc. Connecticut Gerber Scientific International Limited Hong Kong Gamma Computer Tech Co., Ltd. China Gerber Technology SA de CV Mexico Gerber Technology GmbH Germany Gerber Technology NV/SA Belgium Gerber Technology, Ltd. United Kingdom Gerber Scientific International A/S Denmark Gerber Scientific International – Sistemas Computorizados, Lda Portugal Gerber Scientific (Shanghai) Co. Ltd. China Gerbertec Maroc SARL Morocco Gerber Scientific UK, Ltd. United Kingdom Gerber Scientific International (Vietnam) Co., Ltd. Vietnam Spandex Ltd United Kingdom H. Brunner GmbH Germany Spandex Benelux NV Belgium Spandex SAS France Spandex AG Switzerland Spandex SyndiCUT, s.r.o. Czech Republic Spandex Benelux BV Holland Gerber Scientific International (Spain) SA Spain Gerber Scientific International (Italy) srl Italy Virtek Vision International Inc. Canada Spandex GmbH Austria Spandex, s.r.o. Slovakia Gerber Scientific International (Australia) Pty. Ltd. Australia Gerber Scientific International (Sweden) AB Sweden Spandex sp. z o.o. Poland Other subsidiaries, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of April 30, 2011 and are not listed above.
